 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KARL RUSSELL,                                      No. 2:18-cv-2096 TLN KJN P
12                         Petitioner,
13                  v.                                   ORDER
14    JOE A. LIZARRAGA,
15                         Respondent.
16

17             Plaintiff is a state prisoner, proceeding pro se. On October 30, 2018, the undersigned

18   issued findings and recommendations recommending that this action be dismissed without

19   prejudice, based on petitioner’s failure to file an amended petition. On November 15, 2018,

20   petitioner filed a request that the court send petitioner “all recorded documents of case” and to

21   close this case without prejudice. Good cause appearing, pursuant to Fed. R. Civ. P. 41(a),

22   petitioner’s request to dismiss shall be honored. Accordingly, IT IS HEREBY ORDERED that:

23             1. The Clerk of the Court shall send petitioner a copy of his petition (ECF No. 1);

24             2. Petitioner’s motion for voluntary dismissal (ECF No. 14) is granted; and

25             3. This action is dismissed without prejudice.

26   Dated: November 27, 2018

27
     /russ2096.59
28
                                                         1
